              Case 5:19-cr-00013-SP Document 3 Filed 01/10/19 Page 1 of 1 Page ID #:3
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                              PROCEEDINGS SHEET ON VIOLATION NOTICE

Case No.(s) EDCR19-00013-UA (CC10 7678055)              CourtSmart: 1-10-19                   Date: January 10, 2019

Present: The Honorable: Sheri Pym                                                          United States Magistrate Judge
     Donnisha Brown                        G. Lesser                           None                            N/A
        Deputy Clerk                 Assistant U.S. Attorney                 Interpreter                     Language

United States of America v.                                    Attorney Present for Defendant:
                      Jessica Rice                                                  Young Kim
✔   Present      Custody        Bond         Summons           ✔   Present   CJA       Ret'd     ✔   DFPD     Not Present


                                PROCEEDINGS HAD ON VIOLATION NOTICE

✔    Defendant arraigned. Informed of charges and rights.
✔    Defendant filed financial affidavit and is informed of consequences if any false information is given.
✔    Attorney appointed Young Kim                                                      ✔ DFPD /        PANEL
     Defendant executes a Consent to be Tried by U.S. Magistrate Judge.
     Defendant enters plea of:    Guilty     Not Guilty      Nolo Contendere
     Court accepts plea.
✔    Court orders case continued to: March 14, 2019         at 10:00 a.m.  in Courtroom 239
     for status conference
     Bail is set at $             P/R.      Defendant released.
     Fine imposed. See separate order re: fine.
     On motion of the government, Court orders case dismissed as to citation (s):
     Court orders case dismissed.
     Court orders defendant participate in Traffic School, complete same by
     or appear on                            in Courtroom              before
     The Court signs the Probation Order pursuant to Title 18 U.S.C. 3607.
     Defendant is notified of the right to appeal sentence.
     Other




                                                                                    D. Brown
cc: AUSA
                                                                                    Deputy Clerk

                                                                                    Time in Court: 00:05

M-2 (08/13)                              PROCEEDINGS SHEET ON VIOLATION NOTICE
